Citation Nr: 0936982	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-25 556	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis to 
include as due to cold injuries of the upper and lower 
extremities. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disorder. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss. 

4. Entitlement to service connection for tinnitus. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1957 to April 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The application to reopen the claim of service connection for 
arthritis to include as due to cold injuries of the upper and 
lower extremities is REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDINGS OF FACT

1. In a decision in October 2003, the Board found that new 
and material evidence had been submitted to reopen the claims 
of service connection for a low back disorder and bilateral 
hearing loss, but denied the claims on the merits. 

2. The evidence presented since the Board decision of October 
2003 does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disorder and that claim is not reopened. 

3. The evidence presented since the Board decision of October 
2003 does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss and that claim is not reopened. 

4. Tinnitus was not affirmatively show to have been present 
during service, and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.


CONCLUSIONS OF LAW

1. The decision of the Board in October 2003 reopening the 
claims of service connection for a low back disorder and for 
bilateral hearing loss, but denying the claims on the merits, 
is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009). 

2. The additional evidence presented since the Board decision 
of October 2003 is not new and material and the claim of 
service connection for a low back disorder is not reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008). 

3. The additional evidence presented since the Board decision 
of October 2003 is not new and material and the claim of 
service connection for bilateral hearing loss is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2008). 

4. Tinnitus was not incurred in or aggravated during service. 
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided with pre-adjudication VCAA notice by letter, 
dated in September 2007.  The notice included the type of 
evidence needed to substantiate the claims to reopen, namely, 
new and material evidence.  New evidence was described as 
evidence not previously submitted and evidence that was not 
cumulative.  Material evidence was described as evidence that 
relates to the reason the claims were previously denied, 
namely, no evidence that the disabilities were related to an 
injury, disease, or event of service origin. 

The Veteran was also notified of the type of evidence 
necessary to establish the underlying claims of service 
connection, as well as the claim of service connection 
tinnitus, that is, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).  And no further VCAA notice is 
required.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 



In June 2008, the RO notified the Veteran that efforts to 
obtain his service treatment records were unsuccessful and 
the service treatment records were unavailable.  The letter 
detailed all efforts by RO to obtain the service treatment 
records.  The Veteran was afforded the opportunity to submit 
any service records or other evidence he may have.  In 
response, the Veteran stated that he had no other information 
or evidence to submit. 

The RO had obtained VA and private records.  On the 
applications to reopen the claims of service connection, 
under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, which is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Veteran was afforded a VA 
examination in conjunction with his claim of service 
connection for tinnitus. 

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Although the decision of the Board in October 2003 is final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. §§ 7104 and 5108.

As the applications to reopen the claims of service 
connection were received in August 2007, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter because reopening is 
jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening of a claim, following a previous 
decision by the Board to deny the claim). 

In the decision of October 2003, the Board denied the claims 
of service connection for low back disorder and for bilateral 
hearing loss because there was no competent evidence that the 
post-service low back disability or bilateral hearing loss 
was related to service. 

Evidence Previously Considered

At the time of Board's decision in October 2003, the National 
Personnel Records Center (Center) reported that the Veteran's 
service treatment records could not be provided as the 
records were related to a fire at the Center in 1973.

The pertinent evidence of record at the time of the Board's 
decision in October 2003 is summarized below.

On VA audiology examination in May 1994, the Veteran gave a 
history of noise exposure during service and denied any other 
noise exposure.  He also described tinnitus.  The diagnosis 
was bilateral sensorineural hearing loss. 

On VA dermatology examination in December 1994, the Veteran 
stated that when stationed in Germany in 1956, while on a 
night exercise, he fell off the side of a mountain and 
sustained a back injury for which he was treated at an Aid 
Station for three or four months.  There was no diagnosis of 
a low back disorder.  

Private medical records from 1973 to 1999 of S.J.C., Jr., MD, 
show that in September 1997 Dr. C summarized his office 
records, noting that when the Veteran was seen in July 1973 
the Veteran had complained of hearing difficulty and 
tinnitus.  The Veteran had also complained of back pain for 
which diathermy and pain medication was prescribed.  In July 
1974, the Veteran complained of back pain and he stated that 
a year earlier Dr. H. had indicated that he had a high 
frequency hearing loss with tinnitus, bilaterally.  In 
December 1974, the Veteran complained of hearing problems. 

Private medical records from E.M.D., MD, show that in 
February 1978 an audiogram revealed high frequency hearing 
loss. When seen in December 1980, the Veteran complained of 
low back pain and it was noted that on a physical examination 
by the Veteran's employer the Veteran had high frequency 
hearing loss.  In September 1984 and in March 1985, the 
Veteran complained of back pain. In April 1985, he was 
diagnosed with acute lumbar back strain.  In July 1985 he was 
seen for low back pain.  In August 1990, the Veteran stated 
that he was in a vehicle accident eight months earlier and he 
still experienced lower back pain, radiated to the left leg.  
In November 1991, the Veteran related that a chiropractor had 
told him his back pain from a 1989 accident also caused his 
foot pain. 

Records of the Social Security Administration show that the 
Veteran was totally disabled due to osteoarthrosis and he was 
eligible for benefits beginning in September 1994.  In 
November 1994, X-rays of the lumbar spine revealed facet 
hypertrophy and pseudospondylolisthesis at L5-S1.  

In March 1996 in a written statement, the Veteran stated that 
while stationed in Germany on a field exercise, he and 
several others fell approximately one hundred feet off a 
cliff or mountain, he and the others were hurt, but he was 
able to get help and he treated himself, after returning to 
the base, he received follow-up treatment for several months.  
The Veteran stated that the accident was noted in his medical 
records and at discharge and that he received private medical 
treatment for his progressively worsening back disorder. 

The records of Dr. C. also show that in July 1996 the Veteran 
indicated that he had been involved in a vehicular accident 
the previous week and he complained of mid-back pain.  Dr. 
C.'s impression was acute strain of the dorsolumbar spine. 

In a letter in November 1997, a private rheumatologist stated 
that he had examined the Veteran, who had suffered with 
widespread arthralgia for some years, but recently had 
increased discomfort.  The impressions were polyarthralgia to 
rule out polymyalgia rheumatica or polyarticular 
osteoarthritis or polyarticular gout. 

In November 1997, a private neurologist stated that the 
Veteran had median nerve neuropathy at the right wrist and 
early generalized acquired sensory motor neuropathy was 
possible. 

In a life insurance form, completed in November 1997, the 
Veteran stated he was disabled due rheumatoid and gouty 
arthritis. 

In June 1998, private orthopedic records include a history of 
rheumatoid arthritis. 

In December 1998, Dr. C. noted the Veteran's complaint of 
arthritic aches and pain.

Private medical records show that in October 2000 the Veteran 
gave a history of a major fall of about 40 to 50 feet when he 
was a young man and that he had never got over the pain or 
the problems associated with the fall.  It was noted that the 
Veteran had experienced some trouble hearing due to 
environmental problems in the past and he had some ringing in 
his ears.  He also had arthritis in his lower back. 

Private medical records show in 2002 the Veteran denied 
tinnitus. 

Additional Evidence 

It is argued that the Veteran's testimony is equivalent to 
the service treatment records which are unavailable. 

Where the service treatment records are incomplete, the 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This does not lower the legal standard for proving a 
claim, but it does increase the Board's obligation to discuss 
in its decision all of the evidence that may be favorable.  
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Moreover, the 
loss of the service treatment records does not create an 
adverse presumption rule, that is, service connection should 
be imposed where the service treatment records are lost. 
Cromer v. Nicholson, 455 F.3d 1346, 1350-51 (Fed. Cir. 2006).  

The evidence received since the Board decision of October 
2003 consists of the following. 

Low Back Disorder

VA records from 2004 to 2007 show that the Veteran still had 
low back pain. 

Private medical records show that in October 2000 it was 
noted that the Veteran had arthritis in his low back and back 
pain.  In November 2001 on a review of bodily systems, there 
was no tinnitus.  In May 2002, the pertinent assessment was 
arthritis. In February 2004, history included difficulty 
hearing and tinnitus.  In November 2007, he was seen for back 
pain and X-rays revealed degenerative changes of the thoracic 
spine.   



The evidence, consisting of VA and private medical records, 
documenting a back disability after service, not earlier than 
2001, is not new and material because the evidence is 
cumulative, that is, supporting evidence of facts previously 
established, namely, back pain was first noted in 1973, 14 
years after service.  And cumulative evidence does not meet 
the regulatory standard of new and material evidence under 38 
C.F.R. § 3.156.

In May 2009, the Veteran testified that in a field exercise 
in Germany as a medic assigned to an infantry unit he and 
several others fell down the side of a mountain, injuring his 
left shoulder, his leg wound, and his back.  He stated that 
he sought treatment a daily basis and he received heat 
treatment.  He also stated that after service he was seen by 
several chiropractors over a period of about 23 years. 

While the Veteran is competent to describe an injury and 
without making a credibility determination, the Board has 
considered and rejected the factual premise for the Veteran's 
claim, that is, a back injury in service, resulted in his 
post-service low back disorder.  The restating of the 
rejected factual premise has no probative value and is not 
material evidence as it does not raise a reasonable 
possibility of substantiating the claim.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (In the context of 
analyzing an application to reopen a previously denied claim, 
reiteration of a previously rejected factual account is not 
material evidence).  

Bilateral Hearing Loss

On VA examination in March 2008, it was noted that the 
Veteran was exposed to noise from weapons qualifications 
tests and vehicles.  After service he worked in a funeral 
home for over fifty years. He denied non-military noise 
exposure.  He complained of constant tinnitus.  The diagnosis 
was sensorineural hearing loss in each ear. The examiner 
expressed the opinion that the Veteran's hearing loss and 
tinnitus were less likely as not cause by or a result of 
military service, including military noise exposure.  As this 
evidence opposes, rather than supports, the claim, it does 
not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156. 

The Veteran testified that his military occupational 
specialty during service was a medic and he had been assigned 
to an infantry unit, but he also had duties on a firing range 
where he was exposed to small arms fire.  He stated that 
after service he first became aware of hearing loss at work 
and ringing in his ears started about 20 or 25 years 
previously.  As this evidence does not relates to an 
unestablished fact necessary to substantiate the claim, 
namely, competent evidence that the post-service bilateral 
hearing loss was related to service, the lack of which was 
the basis for the previous denial of the claim, and as the 
evidence does not raise a reasonable possibility of 
substantiating the claim and the evidence is not new and 
material under 38 C.F.R. § 3.156.

For the above reasons, as the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, the claim is not reopened and the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Service Connection for Tinnitus

Principles of Service Connection

Where the service treatment records are unavailable, there is 
a heightened obligation to explain findings and conclusions 
and to carefully consider the benefit-of-the-doubt standard 
of proof under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Veteran's service treatment records are unavailable. 

After service, on VA audiology examination in May 1994, the 
Veteran described tinnitus.  

Private medical records from of S.J.C., Jr., MD, show that in 
July 1973 the Veteran complained of tinnitus.  In July 1974, 
the Veteran stated that a year earlier Dr. H. had indicated 
that he had tinnitus. In 2002, the Veteran denied tinnitus. 

On VA examination in March 2008, the Veteran complained of 
tinnitus.  The examiner expressed the opinion that the 
Veteran's tinnitus was less likely as not cause by or a 
result of military service, including military noise 
exposure.  

In May 2009, the Veteran testified that he did not have 
tinnitus during service and tinnitus began 15 to 20 years 
after service. 

Tinnitus is a condition under case law that has been found to 
be capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002). 

While the Veteran is competent to declare that he has 
tinnitus, there still remains the question of whether 
tinnitus had onset in service or is otherwise related to an 
injury, disease, or event of service origin. 

Although the service treatment records are unavailable, there 
is no evidence contemporaneous with service from any other 
source to affirmatively show that tinnitus was present 
coincident with service and service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established.

Even without service treatment records, service connection 
may still be established by continuity of symptomatology 
after service under 38 C.F.R. § 3.303(b) or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service under 38 C.F.R. § 3.303(d).



As for continuity, the Veteran testified that he did not have 
tinnitus during service.  And as there is no competent 
evidence either contemporaneous with or after service that 
tinnitus was otherwise noted, that is, observed during 
service, the principles of service connection pertaining to 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), on the question of 
whether there is an association or link between the post-
service tinnitus was first documented in 1973 and an injury, 
disease, or event in service, the only evidence that relates 
the current tinnitus to service is the Veteran's testimony.  
The evidence against the claim consists of the opinion of a 
VA audiologist, who examined the Veteran.  

The probative value or evidentiary weight to be attached to a 
lay or medical opinion is within the Board's province as 
finder of fact.  

And there is no competent, favorable medical evidence that 
the current tinnitus is related to an injury, disease, or 
event in service. 

As for the Veteran's testimony, although the Veteran was a 
medic in service, no factual foundation has been established 
to show that the Veteran is qualified through education, 
training, or experience to offer a opinion on the etiology of 
tinnitus.  For this reason, to the extent the Veteran's lay 
opinion is offered to prove medical causation, the testimony 
is not competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

To the extent the Veteran's testimony is offered as a lay 
opinion, the opinion is a reasonable inference based on the 
Veteran's perception of his case, and the opinion does have 
some probative value on the question of whether the current 
tinnitus, first documented after service, is related to an 
injury, disease, or event in service. 



As stated previously, the evidence against the claim consists 
of the opinion of a VA audiologist, who examined the Veteran.  
The VA audiologist is competent to offer an opinion by 
virtually of his education and training in the field of 
hearing loss.  The VA audiologist expressed the opinion that 
it was less likely than not that the Veteran's tinnitus was 
related to service, including noise exposure. 

In balancing the Veteran's lay opinion against the medical 
opinion of the VA audiologist, the Board finds that the lay 
opinion is less probative, that is, the evidence is of lesser 
value to prove causation, which requires specialized 
knowledge, which the Veteran does not have, than the opinion 
of VA audiologist, who does have the specialized education 
and training, which opposes the claim, and the VA's 
audiologist's opinion outweighs the Veteran's lay opinion.  

For the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claims of service connection for a low back disorder and for 
bilateral hearing loss are not reopened, and the appeal is 
denied. 

Service connection for tinnitus is denied. 


REMAND

In a decision in October 2003, the Board denied service 
connection for arthritis.

In August 2007, the Veteran filed a claim of service 
connection for arthritis of the upper and lower extremities 
due to cold injuries.  

In the VCAA notice in September 2007, the RO did not notify 
the Veteran that new and material was required to reopen the 
claim. 

In the rating decision in February 2008, the RO decided the 
claims on the merits without regard to finality of the 
Board's decision in October 2003, denying service connection 
for arthritis. 

In March 2008, the RO did notify the Veteran of the 
requirement to submit new and material evidence to reopen the 
claim of service connection for arthritis, but referred to a 
rating decision by the RO in February 1995 not the Board's 
decision in October 2003.  

A new theory of causation for the same disease or injury that 
was the subject of a disallowed claim by the Board can not be 
the basis of a new claim, and instead the matter must be 
treated as a claim to reopen.  Boggs. v. Peake, 520 F.3d 
1330, 1136-37 (Fed. Cir. 2008).    

Here, the underlying disability is arthritis. The alleged 
cause of the arthritis, namely, exposure to cold injuries, is 
no more than a new theory upon which the Veteran seeks to 
obtain compensation.  Accordingly, since service connection 
for arthritis was disallowed by the Board's decision in the 
October 2003, new and material evidence is required to reopen 
the claim. 

To the extent that the VCAA notice omitted the type of 
evidence needed to reopen the claim, the VCAA notice 
contained a Type One error (failure to notify a claimant of 
what evidence is needed to substantiate the claim).  And a 
Type One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 



Accordingly, the application to reopen the claim of service 
connection for arthritis to include as due to cold injuries 
of the upper and lower extremities is remanded for the 
following action: 

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, the identify the reason the 
claim was disallowed by the Board in the 
decision in October 2003, that is, the 
lack of a nexus between arthritis, first 
shown after service, and an injury, 
disease, or event in service. 

2. After the above development, adjudicate 
the claim. If the claim remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


